OFFICE OF THC ATTORNKYGCNCMLOF                        TLXA8
                                  AUSTIN




                                                                 64
p&&lo       t. a. Wlmblo, llrrt          Arrlrtant
            rintondont or hblir          Put?uotion




            xcur   rrltton    nqlm                           18, 1941, h&8 boon




                                     p   46,    boction       40 of the Zeta8 Ooa-
                                           SO pW8OZi         8h.h hold Or 0X8 Oi80,
                                     48 oitfi orrm              0r   8dtmt3at,       fTlth


             In tho eaaea et I&arm7 v. Mate.    67 8. W. (id) a741
8tat8 ?. -8,        42 t.x. 621 Ukd hvTt8    V. ml'l'i8, 13 2.X. 507,
it hA8 kOn   h01d       thd   L d8pUt7   8hOPirr          18 8 pbm        OrriOOrs

             It   has been held that school tlW8tW3fl nr0 pub110                     Or-
riOOr8.     680 34 tbX88      JUF18pFUdOXlOO      p. 332.
                                                                                                             -4F;t

Rononblo 1. 1. trlrblo,?yo t


                b    i&    OO80 Or 8tOt8    V. k?ia,     (at,                      8iV.
8. W.-    (24     815,   th8  OOU&  h e ld t& t l 8ObOO1                      tm8t.O         %I ‘;‘2
Wt  u      Or 1 iOa    Or 8WiWUt.        th@  OC4UPt 8Om

                kh*   OOZh8titUtiOU&~    pP0V18iOll 4OO8 AOt,  $Or
         80 Ud     l8 l MttU      Of hf, PNhibit     l
         fEW   hOldbAg th8 Orrl@O or 8Ch001 tPU8 r- @O rhii0
         a180 hOld%B& UlOth8Z’ mbllo OfriOO, fO? w            8-h
         IWO808    ahrt p?0Vi81OB     Om1188,                    ublWuIlJ,             Odr
         t0 'OtTi OrriO   (8 Of 8WhWnt,'     Wh0?OU   th8
         OrriW Or tN8tOO 0 1 ihe k-d0    iadOPtiUt    8OhOOi
         diltriet 18 not On0 Or 'UOlUUIt,'   8bkOO i&
         hOid8P8 th8F8Or '8hdi 8OPV0 WithOUt ~8~ti0th.'
         h’t1018 P775, 1. 8. 1925; 1 Bouv'ier'~hmI Mot.
          'jaBd.) 1035, Blaok'a Ltw Dlot., 321; 6 tkWd8 b
         ihramem, llrrt 8orl.8, 2367~ OFares t. 1. 0riifl.n
         O'llell& 8ana (Tar. Cir. App.) 189 2. W. 778:
                    th0 oourt in tho Nartin
                                        ~88, rope, ha.db~ro~     1.6
the que8tloa                             88M8 pW8Oti oould hold
                            Of whethor or not th.                the
OrrlO8 Or Olty ttLX aISC3880F Snd at the 8~       tirs hold thO Or-
rlO0 Or tFU8tOO Or l 80hOOi di8sPlOt.        ArtOr hold1     &8 aOtiO@6
above. thAt the OrriOa Or 8OhOOl tN8tOO 18 Wt a "I['     0 ~11 Orrit30
of emolument rithin  the OOIl8titUtiOUd       roblbltloa, the oourt
than prooeodedto coaeem                          it8dr    with        tL   vtre8th%         of vhother
OF XkOt th8 tV0 OrriCiW8 8?~bi18d datlO8 that wOF8 tiOolr818tUit
and ino-tlblo.      ?h. lOWt raid8
              lo 4 0. m  dUtiO8Of th 0fW0Or r iOO8 & PO
         +h Oll~UlWOl8tOd,
                         l?.in W 1 1 9 1 inOOIUi8tWt,
                                         wI
         am MvOr               in OOniliet. mOlthO? OrriOO? i8 AO-
         oomtablo             to the atlnr,nor mIdor kir    bmlalon.
         Ralthor     18 8Ubo?&iMt.      to the    OthO?,  Wr    k8
         Uy    pOUW    01 rrigkt   t0 iatOFr8I9     with  th0   Other
         iB tha pOPrOFWBC0         Or aq    dUtf.     Ihr OrfiOO8
         a19 #WOrO~         not  ~OOXh8i8tOFAf     Or iaea0am~l~#
         ud      ~0   0r tk08 not be*         l 0i~ii 0r fiee      0f
         lw i uwnt,’     both WY bo oomg1.d           utd the dati.8
         themor             18Vftllly pWrOm&             by th8 I(LpH POF8CIt.
         22 R.        0.     L. pa 419 .t  8-j            46 Q. J. pp. ghl:.et
         8-.,         88     46 lt 8w.t   Ca8.          !lOtO L. 1. A. lgl'?A,
         a161        8aal      v.   fovxwtnd,       7'~ Tu.   464, 14  . W.
         ;$ti?lguru8                v'.btate (fox, Oir. &p.) k                     8. V.
                .
                     Ye     rind    1i0 axpro        rtatutory         prOYi8iOa          rarblddlng     a
tN8t.O          Or    I     0-n        8ohOOl.    di8tFidt       t0    FO4dV8      w         CO~Wl88tiOn
-   1




        Iononblo 9. 1.                    hlmblo,               I-0     3



                         a8 8uOh.       &WWOt, tkW0           18 M    8t&UtOm     &UthOz'itz
                        W    OvtiU             ?W    8F     ltfiOW U# th W Of0~TO
        k ilO~0     tkd   it    18 ‘Oivil     Oiri@O     WithaPt     Uyr   8WiMUt         Ud
        th8tOrOm          kh. -0              mttin la80
                                                 in th           8w=,    10                  to           lmlloablo
        TOUP pl’O~8ltiO3h.         a    Vi@+    Of th.    dOOi8tU     ir tkAt   U80   tht
        w     OrriO     Or 8 88hOOi       tN8t80     i8 B Ot l ‘OiTii      0fliOO   Of lWi-
        umont’ tlthis tb omutltutianal                  ptoh%bltir,      vo am    thw     ma-
        r?08tOdImhthO      qUO8tiOB Or VMbO?    0r-t
        Of 0Ph.8   OOUlht~ Om 802’VO b8 * 80&01   tm8tOO                                              0
        8OhOO1        dl8ttiOt            in     thAt          OO\ot7   Witbat          th.   buti         Of   8&Oh r.-
        rpmatiro         orrlao boo-                            iIAOOWi8tut            or inawtkble.
                           fn      th8         O&8@       Or
                                                          T-8,       lt a i V. A~OPM
        Line    bd.pendOnt                     8ahool   Di8triot,     ?pO 8. W. 152,
        the    te8t      Or      Ubrt          OOU8titUtd        I8kOO4hkbiO   dUtlO8                     w&a jiVa     l8
        rOliOV8l

                           “a           Ott?
                                 OpiniOZI   th0  OrriQO8      Or 8OhOOl
                tN8tOO         rldermma
                                   8nd      ln    inooapatiblo$     for
                u P d Oto ut 8JOtW     thuo    lo    In tko city    ooirnoil
                or board 0r-alderwn         tWiOU8     dlnototi     or‘




                                         t Well at180
                                         l Oaniliot   Of dl&iStica
                            FO8p8Ot t0 hO4lth, qMtUtin@,
                8ULitrr7,UId   riM  pP8TU&1OZkFO~&tIOn8.
                l l l.’            Ii      m         8~         wX?~OI&     l0d.d
                                                                                b 8a 8Ok OOi
                tl'U8t00 a                     0 wmber            0f th8 olty          COUn8il       or
                baud          er        •~~&t              at     tb8   8U8      tiw      8-1
                pO11a188,                la     YLIf       lmportant          n8poo~8,        vu
                b. mbjeot to dlnotlaa Or the -11      Ot
                 1wWn   IMiUd   Or $0 ihAt Or th0 tPUlliU8.*
                tUndenootlq W8)
                           ]tn     Ti8~         Or     th8
                                                    ~a.8     Or & U, Va h B t0lUO-
                                                                rO?OgOiry
        t-1111~00~k8idOt8d th0 MIpOOtiVO       dUtiO8 Or a &OpUtJ 8hUiri         U&
        Or a 8tJhOOi tN8tU    Of l 0-a         8OhOOi dI8iPiOt U&d Ve hero
        boon  uaabl.    to find    Wh8FO UrJ Or th.    dUtIO8 hllin((   u;pon l holdor
        Or lOh      tO8p~OtiW     OrfiW  VOUid ~0088Uii7        b0 iBOW8i8tWt     rith
        Ot inOwtlbi8         Vith   t&  dUil08 Or l pOP8- hddhg          th@ Ot&t Or-
        ri00. mO:thU        d0 VO find ULy 001~08pOndlng        dUtiO8 Of llth8~    Or
        raid  offif      Vhiah V&d      P 0088i ii ~&al7        infl\HnO~ th0 dUtiO8
        4?08@d by !a" Upon tb0 h0fd.P Of &               OthU   OrriW.
di8ttlOt tN8iU        UO        OrfiOW8    $0 be mid
3W8-,         vo do wt      kllove Artlolo 16, bootlon 33 of t&
t8m8     @A8titUtim        18 lppllorble t0 VOW pJ’O~8itiOUb
              It 18, ihO?OrO~,  OUP OP i.EIfO
                                           Ud n p U l* n8p OOt-
fullr bdVf8md     tht  th.?. 18 W prohlbltioa ir th. 1rVm Or
th18 8tate rhL.h would pnront b doPIty  8btlff of h-8
8OPnt7 t0 8WVO lt t&   8uY  ii88 l8 l 8ahoO1 8lQ8tH  Of 8
oca    86hool dlrttiot in uld ommty.

              Wa tFU8t     th8t    VO   hare iullJ   UmVW8d   70Ur    inqai~.

                                                     l8l7 t?Uf~ 7OUF8

                                                AttOBXRX -           WtXA8


                                                ly
                                                          tto ld
                                                               lo dmo k en
                                                                 A88:8$8Rt




                                                                                  OClNloN
                                                                                COMMIl7U